Judgment reversed upon the law and the facts and a new trial granted, costs to appellants to abide the event, unless, within five days from the entry of the order herein, plaintiff stipulate to reduce the recovery of damages to the sum of $20,000; in which event the judgment, as so modified, is affirmed, without costs. The testimony admitted over objection and exception at folios 52 to 56 of the record violated the rule that to entitle a plaintiff to recover present damages for apprehended future consequences, there must be such a degree of probability of their occurring as amounts to a reasonable certainty that they will result from the original injury. (Strohm v. N. Y., L. E. & W. R. R. Co., 96 N. Y. 305; Briggs v. N. Y. C. & H. R. R. R. Co., 177 id. 59; Gregory v. N. Y., L. E. & W. R. R. Co., 55 Hun, 303; Streng v. Ibert Brewing Co., 50 App. Div. 542; Savage v. Third Ave. R. R. Co., 25 Misc. 426; Bellemare v. Third Avenue R. R. Co., 46 App. Div. 557.) Kapper, Rich, Hagarty, Seeger and Carswell, JJ., concur.